Citation Nr: 0948105	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  06-09 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits, in the calculated amount of $239, 
385.60.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from April 1952 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in St. 
Petersburg, Florida.  In its decision, the Committee 
determined that the Veteran was not entitled to waiver of 
recovery of an overpayment of VA pension benefits because 
recovery of the debt was precluded due to a showing of bad 
faith. .

This claim was previously before the Board in March 2009, at 
which time the Veteran's claim of entitlement to waiver of 
recovery of an overpayment of VA compensation benefits, in 
the calculated amount of $239, 385.60, was denied.  For the 
reasons explained herein, that decision has been vacated, and 
the claim is being Remanded to address several due process 
matters prior to being readjudicated by the Board de novo.

The Board Remands this claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  On March 4, 2009, the Board issued a decision denying 
entitlement to waiver of recovery of an overpayment of VA 
compensation benefits, in the calculated amount of $239, 
385.60.

2.  In June 2009, the Board received from the Veteran a 
Motion to Vacate the March 4, 2009 Board decision.

3.  In correspondence issued from the Board dated in October 
6, 2009, the Veteran was advised that the Motion to Vacate 
the March 4, 2009 Board decision was granted.  
CONCLUSION OF LAW

The criteria for vacating the Board's March 4, 2009 decision 
are met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.904 (2009).

VACATUR

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).

On March 4, 2009 the Board issued a decision denying 
entitlement to waiver of recovery of an overpayment of VA 
compensation benefits, in the calculated amount of $239, 
385.60.  In June 2009, the Board received from the Veteran a 
Motion to Vacate the March 2009 Board decision along with 
arguments supporting that motion, relating to denial of due 
process.  In September 2009, the Board granted the Motion to 
Vacate the Board's March 2009 decision and the Veteran was 
advised of this decision in correspondence from the Board 
issued to him on October 6, 2009.

When, as was determined in this case, the Veteran is denied 
due process, the Board may vacate an appellate decision upon 
an appellant's or his representative's request, or on its own 
motion.  38 C.F.R. § 20.904 (2009).  Such action is 
appropriate and has been taken in this case.  Under 38 
U.S.C.A. § 7252 (West 2002), only a decision of the Board is 
appealable to the United States Court of Appeals for Veterans 
Claims (Court).  This vacatur is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).  Rather, the Board will consider the merits of this 
appeal after the RO completes the development requested in 
the REMAND that follows.

ORDER

The Board's March 4, 2009 decision is vacated.

REMAND

Having vacated the March 4, 2009 Board decision denying 
entitlement to waiver of recovery of an overpayment of VA 
compensation benefits, in the calculated amount of $239, 
385.60, additional action is required to address the 
Veteran's underlying due process concerns, upon which the 
grant of the Motion to Vacate was based. 

In this regard, the Veteran has identified the following due 
process deficiencies: (1) he did not receive a copy of any 
arguments presented on his behalf by his representative 
(DAV), explaining that in April 2006, the case was referred 
to DAV for review and submission of additional arguments on 
his behalf, but he never received a copy of any arguments 
presented by DAV, nor were they referenced in the March 2009 
Board decision; (2) he believes that an audit of the account 
should be conducted by the VA IG (Inspector General) to 
include providing an explanation addressing where the monthly 
compensation amounts being withheld from him are going, and 
why they are not being applied to the overpayment; and (3) he 
has been deprived of his right to a Board hearing, which he 
notes was originally requested in April 2006.  

In response to the Veteran's concerns, the following actions 
will be requested by virtue of this Remand: (1) as a 
courtesy, the RO will be asked to forward copies of the 
written arguments presented by DAV on the Veteran's behalf, 
dated on April 6, 2006 and January 23, 2009; (2) the RO will 
be requested to reissue the Veteran the January 23, 2006 
letter on file, which referenced the applicable regulations 
and reasons for the decision made involving the waiver denial 
and included an audit of the account between 1992 and 2001; 
in addition, the Board will request that a current audit of 
the account be undertaken to reflect payments credited to the 
account and the current amount of indebtedness. 

With respect to the Veteran's Board hearing request, the 
Board notes that although initially made in March 2006, that 
request for the hearing was withdrawn in April 2006.  
Subsequently, the file includes a statement from the Veteran 
dated in February 2008, requesting a Board hearing to be held 
by electronic teleconferencing, and noting that he was 
incarcerated at a correctional facility.  Pursuant to 38 
C.F.R. § 20.700(a) (2009), a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing 
to appear in person.  The Veteran is entitled to a hearing 
before a Veterans Law Judge, either in person, or via video 
conference in lieu of an in-person hearing, if he so chooses.  
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2009).

VA has a statutory obligation to assist the Veteran in the 
development of his claim.  The duty to assist incarcerated 
Veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement, as such individuals 
are entitled to the same care and consideration given to 
their fellow Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In this case, it does appear that the Veteran is 
still incarcerated.  Under the circumstances in this case, 
and in accordance with his request, the Veteran must be 
provided with an additional opportunity to present testimony 
before a Veterans Law Judge.  As such, an attempt to 
accommodate the Veteran's hearing request will be made.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
Veteran provide or identify any 
additional evidence or information he may 
have which is pertinent to his waiver 
claim.  Any specifically identified 
pertinent evidence or information should 
be sought by the RO for inclusion in the 
record.  

2.  Provide the Veteran with copies of 
the written arguments presented by DAV on 
his behalf, dated on April 6, 2006 and 
January 23, 2009, which are currently in 
the claims file.

3.  Reissue to the Veteran the January 
23, 2006 letter on file, which referenced 
the applicable regulations and reasons 
for the decision made involving the 
waiver denial and included an audit of 
the account for the period between 1992 
and 2001; in addition, please undertake a 
current audit of the account to reflect 
payments credited to the account and the 
current amount of indebtedness, providing 
a copy for the file and a copy issued to 
the Veteran.

4.  The RO should clarify whether the 
Veteran is currently incarcerated.  If he 
is incarcerated, the RO should contact 
the Polk Correctional Institution in Polk 
City, Florida, or other appropriate 
authority and determine whether 
arrangements can be made to schedule the 
Veteran for a videoconference hearing 
before a Veterans Law Judge on the next 
available date.  If a videoconference 
hearing cannot be arranged, the RO must 
determine whether other acceptable 
arrangements may be made to afford the 
Veteran the requested hearing.  All 
efforts to schedule a hearing should be 
documented in the claims folder.

If the Veteran is not currently 
incarcerated, the RO should ask the 
Veteran whether he would like to testify 
via videoconference, or in person before 
a Veterans Law Judge, in either case, it 
requires him to appear at the St. 
Petersburg RO.

If he chooses not to attend a hearing, 
his hearing request withdrawal should be 
noted in the claims folder.  If the 
Veteran chooses to testify via 
videoconference or in person before a 
Veterans Law Judge, the RO should 
schedule the hearing at the earliest 
opportunity. The Veteran and his 
representative should be notified in 
writing of the date, time and location of 
the hearing. Place a copy of this letter 
in the claims folder.  After the hearing 
is conducted, or if the Veteran fails to 
report for the scheduled hearing, the 
claims folder should be returned to the 
Board, in accordance with appellate 
procedures.

4.  The RO Committee of Waivers is 
requested to readjudicate the Veteran's 
claim, to include consideration of any 
evidence pertained pursuant to this 
Remand and/or added to the file since the 
claim was last adjudicated by the 
Committee.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  
Thereafter, the case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


